FILED
                             NOT FOR PUBLICATION                              MAR 26 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JACK CANTRELL,                                    No. 09-16187

               Plaintiff - Appellant,             D.C. No. 2:07-cv-00846-FJM

   v.
                                                  MEMORANDUM *
JOSEPH M. ARPAIO, Sheriff,

               Defendant - Appellee.



                     Appeal from the United States District Court
                              for the District of Arizona
                    Frederick J. Martone, District Judge, Presiding

                              Submitted March 16, 2010 **


Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Jack Cantrell, a former Arizona pretrial detainee, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging Eighth



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

PDM/Research
Amendment violations. We have jurisdiction pursuant to 28 U.S.C. § 1291. We

review de novo the district court’s decision to grant or deny summary judgment,

Prison Legal News v. Lehman, 397 F.3d 692, 698 (9th Cir. 2005), and its dismissal

for failure to exhaust, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003), and

review for clear error its factual determinations, id. We affirm.

       The district court properly granted summary judgment for defendant and

denied Cantrell’s motion for summary judgment, on Cantrell’s deliberate

indifference claim, because Cantrell failed to raise a genuine issue of material fact

as to whether defendant knew that Cantrell was housed with an inmate who had an

alleged staph infection. See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (“[A]

prison official cannot be found liable [for deliberate indifference] unless the

official knows of and disregards an excessive risk to inmate health or safety.”);

Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (“Liability under section 1983

arises only upon a showing of personal participation by the defendant.”).

       The district court properly dismissed Cantrell’s claims alleging freezing

conditions of confinement and an overcrowded and cockroach-infested holding cell

because Cantrell did not complete the administrative appeals process in accordance

with the administrative procedural rules. See Woodford v. Ngo, 548 U.S. 81, 83-

84, 90-91 (holding that “proper exhaustion” under § 1997e(a) cannot be satisfied


PDM/Research                               2                                      09-16187
“by filing an untimely or otherwise procedurally defective administrative grievance

or appeal,” and requiring inmates to complete “all steps that the agency holds

out”).

         Cantrell’s remaining contentions are unpersuasive.

         AFFIRMED.




PDM/Research                               3                                     09-16187